The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February	9, 2021 has been entered.

Response to Amendment

In response to applicant’s amendment received on February	9, 2021, all requested changes to the claims have been entered. 

Response to Argument

Applicant’s arguments filed on February	9, 2021 have been considered but they are moot in view of the new ground(s) of rejection.
35 USC § 101 consideration 

With respect to claim 20, paragraph [0040] states that a storage device is not a signal and "non-transitory" includes all media except signal media.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A. 1-4, 11-14 and 20 are rejected under 35 USC 103 as being unpatentable over Signorelli et al. (US 2014/0214547).

With respect to claim 1, Embodiment of Fig 14 in Signorelli et al. teach receiving, at an information handling device of an augmented reality system (Fig. 14), user command input comprising first version of a representation of an object (shopping list) that a user providing the command input wants to identify within a viewing field of the user (Fig. 14) wherein the receiving the user command input  comprises receiving the user command input from another device operatively coupled to the information handling device (automatically placed on the user's grocery list by a smart refrigerator)(para [0132]); 
receiving, at an information handling device, image input comprising a plurality of physical objects within the viewing field wherein the  plurality of physical objects do not match the first version of the representation of the object (Fig. 14) (para [0132]);
determining, using a processor that, whether the object requested to be identified in the user command input corresponds to the at least one physical object in the image input, wherein the determining comprises identifying that the at least one physical object within the image input is a second version of the representation of the object (image in Fig. 14) and has a same meaning as the first version of the representation of the object (indicate that the unit of product 1460 correspond to a product on a shopping ( e.g., grocery) list associated with the user.) , wherein the determining comprises determining the second version of the representation by accessing a data store (database) comprising a list of associations for the object, , wherein the list of associations stored in a data store is updated at least in part based upon received user input (e.g., an image for which a stored representation in a database and associated supplemental content corresponds). (para [0132]); and 
performing a function (the highlighting, change color, appearance, and/or animation)  on the at least one physical object in  the image input displayed a display device of the augmented reality system and coupled to the information handling device based on the determination, wherein performing the function comprises visually distinguishing the second version of -2-Atty. Docket No. RPS920170066USNP(710.559)the representation of the physical object from the remaining plurality of other physical objects included in the image input, wherein the visually distinguishing (user's attention may be drawn) comprises augmenting the image input of the at least one physical object with a virtual object corresponding to the performed function.(Fig. 14, para [0132]).
	Embodiment of Fig 14 in Signorelli et al. do not teach expressly that wherein the first version of the representation comprised the object provided in a first language
nd the second version of the representation comprises the object represented in a second language.
	Embodiment of Fig 2 in Signorelli et al. teach translating text in the image into different language.   (para [0038]).
At the time of the filing, it would have been obvious to a person of ordinary skill in the art to use different language in the method of De Bayser et al.
	The suggestion/motivation for doing so would have been that to facilitate the user's understanding.
Therefore, it would have been obvious to modify Embodiment of Fig 14 in Signorelli et al. to obtain the invention as specified in claim1.

With respect to claim 2, Signorelli et al. teach that the object is at least one of a word and a sign (Fig. 2  and para [0038]).  

With respect to claim 3, Signorelli et al. teach that the at least one object comprises a plurality of objects and wherein the determining comprises identifying one of the plurality of objects that is associated with the object in the user command input (Fig. 14) (para [0132]).

With respect to claim 4, Signorelli et al. teach that the function comprises highlighting the one of the plurality of objects determination (Fig. 14) (para [0132]);

With respect to claims 11-14 and 20, please refer to rejection for claims 1-4.


B. Claim 6-7 and 16-17 are rejected under 35 USC 103 as being unpatentable over Signorelli et al. (US 2014/0214547) in view of visual translator for HoloLens (2016)

 	Signorelli et al. teach all the limitations of claim 1 as applied above from which claim 6 and 7 respectively depend.
	Signorelli et al. do not teach expressly that the list of associations comprises a list of different language associations and that the user command input is provided in a first language and the at least one object is portrayed in a second language different from the first language
	Visual translator for HoloLens translate teach translating text in the image into different language.   (See what’s New in this version).
At the time of the filing, it would have been obvious to a person of ordinary skill in the art to use different language in the method of Signorelli et al.
	The suggestion/motivation for doing so would have been that for conveniently translate within image.
Therefore, it would have been obvious to combine visual translator for HoloLens with De Bayser et al to obtain the invention as specified in claims 6-7.

With respect to claims 16-17, please refer to rejection for claims 6-7.

B. Claim 8, 9, 18 and 19 rejected under 35 USC 103 as being unpatentable over Signorelli et al. (US 2014/0214547).in view of Mohan et al. (US 8,589,413).

 	Signorelli et al. teach all the limitations of claim 5 as applied above from which claim 8 respectively depend.
	Signorelli et al. do not teach expressly that associations comprises a list of synonym associations.  
	Mohan et al.  teach associations comprises a list of synonym associations.   (col. 5 lines 23-35).
At the time of the filing, it would have been obvious to a person of ordinary skill in the art to have list of synonym in the method of Signorelli et al.
	The suggestion/motivation for doing so would have been that can have more accurate search.
Therefore, it would have been obvious to combine Mohan et al. Signorelli et al. to obtain the invention as specified in claim 8.

With respect to claim 9, Mohan et al.  teach that the object in the user command input is identified by at least one first word and the at least one object is portrayed by at least one second word different from the at least one first word (col. 5 lines 23-35).

	With respect to claims 18 and 19, please refer to rejection for claim 8 and 9.
	




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663